DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's application filed 03/16/2021.
Claims 1-17 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the sound level" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim(s) 2-17 is/are rejected base on its/their dependency to independent claim(s) 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra (US-2015/0171813) in view of Usher et al (US-2014/0270200, hereafter, Usher).
Regarding claim 1, Ganatra discloses an earpiece (Figs. 1B, 2, 3, 7A, 7B) comprising: a sealing unit (headphone or ear buds are usually including an earcup or ear inserts that are sealing unit); a first microphone (202) generating a first signal; a speaker (204); a memory (224) that stores instructions; and a microprocessor (206, 300), wherein the microprocessor is connected to the first microphone, the speaker, and the memory; wherein the microprocessor is configured to execute the instructions to ¶ [0047], [0048]).
However, Ganatra does not disclose the earpiece including a second microphone generating a second signal.
Usher discloses a system for enhancing two-way conversation, situational awareness and also improve multiparty communication (see Abstract and ¶ [0026], [0042]) for a user wearing an earphone or an earpiece that including a first microphone (101) for generating a first signal and a second microphone (102) generating a second signal for enhanced signal processing (see Figs. 1A, 1B and 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the earpiece of Ganatra with a second microphone for generating a second signal, as taught by Usher, for enhanced signal processing in order to provide an improve earpiece that is capable of enhancing two-way conversation, situational awareness and also improve multiparty communication.
Regarding claims 2, 3, see ¶ [0023] of Ganatra and ¶ [0030]-[0032] of Usher.
Regarding claims 4, 5, see ¶ [0035], [0036] of Usher discloses a voice timer or a set time for user’s voice detection.
Regarding claims 6, 7, see ¶ [0038], ¶ [0048] of Ganatra.
Regarding claims 8, 9, see ¶ [0048] of Ganatra.
Regarding claims 10, 11, see Fig. 1 and ¶ [0022] of Usher.
Regarding claim 12, see ear canal microphone in Fig. 3A of Usher.

Regarding claims 14, 15 and 16, see microphone ASM0, ASM1 and ear canal microphone in Fig. 3A of Usher.
Regarding claim 17, see GUI on a communication device 150, 160 in Figs. 2A, 3A of Usher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Issued patent(s) 10,997,978 of parent application(s) 16/671,689 is made of record here as pertinent art to the claimed invention. 
Zoels and Park et al disclose headphone having multiple microphones for detecting ambient audio signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 12/31/2021